Citation Nr: 0207075	
Decision Date: 06/28/02    Archive Date: 07/03/02	

DOCKET NO.  97-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $12,554.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1975.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1999 at which time it was remanded 
to the Houston, Texas, RO for further development.  The 
veteran has since relocated to Louisiana and his claims file 
is under the control of the New Orleans RO.

A review of the record reflects that in August 1996 it was 
determined that there was an overpayment of $13,770 on the 
basis that the veteran apparently had been receiving Social 
Security Disability benefits since September 1, 1994.  It 
appears the period of the overpayment was from September 1, 
1994, through June 1996.  The record further reflects that by 
award action dated in February 1997, the overpayment amount 
was reduced by $1,226, leaving the current amount of the 
overpayment at what was determined to be $12,554.

The record reflects that in July 1999 the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  This matter has not been developed or 
adjudicated for review by the Board at this time and is 
referred to the RO for appropriate development.


FINDINGS OF FACT

1.  Indebtedness in the amount of $12,554 was created by an 
overpayment of disability pension benefits after the veteran 
failed to report receiving Social Security disability 
benefits.

2.  Recovery of the indebtedness would result in undue 
financial hardship to the veteran and is contrary to 
considerations of equity and good conscience.


CONCLUSION OF LAW

Recovery of the indebtedness of $12,554 would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 
1.965, 3.102 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter --VCAA.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instance case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and it's implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information not 
previously provided to VA that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

The Board finds that the veteran is not prejudiced by its 
consideration of its claim pursuant to this new legislation 
and implementing regulation insofar as VA has met all notice 
and duty to assist obligations to the veteran under the new 
law.  In essence, the veteran in this case has been notified 
as to the laws and regulations that contain the criteria for 
waiver of an overpayment of disability pension benefits and 
has, by information contained in letters, rating actions, a 
hearing at the Houston RO in February 1997, a video hearing 
with the undersigned in October 1998, a June 1997 statement 
of the case, and an April 1999 Supplemental Statement of the 
Case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claim throughout the procedural course of the claims 
process.  Additionally, the case was remanded by the Board in 
January 1999 in an attempt to associate more information with 
the claims folder.  The undersigned notes that the RO has 
made a number of attempts over the years to have the veteran 
provide as detailed a financial status report as possible.  
More significantly, the veteran is not prejudiced because 
this decision grants the benefit sought on appeal.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the issue at hand, that VA has given the veteran adequate 
notice regarding the evidence necessary to substantiate his 
claim, and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.  38 U.S.C.A. § 5107.

Factual Background.

The veteran is seeking wavier of recovery of an indebtedness 
to VA in the amount of $12,554, which was created by the 
overpayment of VA disability pension benefits to the veteran.  
The overpayment resulted from the veteran's failing to report 
receiving Social Security disability benefits.  The veteran 
and his representative have asserted, in essence, that 
requiring him to pay the indebtedness would cause him severe 
financial hardship.

A review of the record reflects that in a January 1996 
letter, the RO informed the veteran that a nonservice-
connected disability pension had been granted and that 
payments would be effective September 1, 1994.  The order was 
based on countable annual income of $0 from August 26, 1994.  
The veteran was informed of the need to notify VA immediately 
should there be a change in his income, income of his 
dependents, or in his dependency status.

Medical evidence of record includes the report of a 
psychiatric examination accorded the veteran by VA in March 
1995.  At that time it was noted the veteran was taking 
various medications for depression.  Reference was also made 
to the veteran's problems with seizures.  It was noted the 
veteran had been hospitalized in January 1995 for 
schizophrenia and was also hospitalized in August 1994 for 
substance abuse and a personality disorder.  The current 
diagnosis was schizophrenia with chronic auditory 
hallucinations, apathy, constriction of interests, and social 
withdrawal.

Received in March 1996 was an improved pension eligibility 
verification report in which the veteran indicated that he 
was married and living with his spouse and they had one 
dependent child in their care.  He reported being in receipt 
of $660 on a monthly basis from Social Security.  Someone 
wrote "VA" in red ink in the block where Social Security was 
listed.  He listed no other income or net worth.

Received in April 1996 was an improved pension eligibility 
verification report in which the veteran indicated he was 
married and living with his spouse and one dependent child.  
He reported no countable income from any source for himself 
or his dependents.

In a VA letter to him dated May 3, 1996, the veteran was 
informed that upon review of his pension claim, information 
revealed that he was in receipt of Social Security benefits.  
It was proposed that his monthly benefit payments be reduced 
and this adjustment would result in an overpayment of 
benefits which had been paid to him.  In his December 1996 
notice of disagreement, the veteran indicated that he had a 
difficult time understanding VA correspondence.  He related 
that he thought he could still receive VA benefits because "I 
have children."  He related that his wife was his "VA 
custodian."  He stated that when his VA pension was approved, 
he was hospitalized at the VA Medical Center in Shreveport, 
Louisiana.  He added that when the VA check arrived, his wife 
spent the money on furniture and other things which were 
needed in the house.  He noted they had just gotten married.  
He claimed he was hospitalized at the time and did not know 
what was going on.

Of record is a June 1997 report of contact in which the 
veteran asked to have his spouse made his legal custodian to 
handle VA affairs for him.  He stated he was on heavy 
medication and in need of assistance.  He reported having 
financial difficulties because of his failure to understand 
the wording of VA letters. 

The medical evidence of record includes an undated report of 
neuropsychological evaluation accorded the veteran by a 
neuropsychologist.  It was reported the veteran attended 
special education classes throughout his entire school 
history and received a graduate equivalency degree when he 
was 19 years of age.  The veteran had worked in a number of 
different positions following service, including 
construction, painting, and long distance truck driving.  He 
claimed he had to retire from his job as a truck driver in 
1992 because of the recurrence of his seizure disorder.  
Currently, he was separated from his wife and he reported 
that she left the relationship because of his psychiatric 
symptomatology.  The veteran was accorded various tests and 
the results of the neuropsychological testing indicated that 
he had a developmental learning disorder including verbal and 
spatial cognition.  Performance on all neurocognitive tests 
showed generalized impairment.  He was not considered 
employable because of a seizure disorder and his cognitive 
impairment.  Information contained in the chart indicated a 
past diagnosis of schizophrenia, but careful review of the 
history suggested this might not be an accurate diagnosis.

Received in August 1997 was an unsigned, undated financial 
status report in which it was indicated the veteran was 
living with his wife and they had one 19-year-old dependent.  
He listed no income for his spouse.  He stated that he was 
receiving $660 in Social Security benefits and $174 in 
pension benefits each month.  Total monthly expenses were 
$1,815.

Also received in August 1997 was a July 1997 statement from 
the veteran in which he reported he was currently 
hospitalized for extended psychiatric treatment.  He 
indicated his finances were severely strained because of two 
children being in college and child support payments being 
made for three other children.

Additional evidence of record includes a May 1999 statement 
from the veteran in which he recalled that at the time he was 
awarded pension benefits from VA, he was in the VA Medical 
Center in Shreveport being treated for mental depression.  He 
reported his wife was trying to handle the affairs on her own 
and was not aware that they were not entitled to the money.  
He stated the money was used for living expenses for her, his 
stepdaughter, and himself.

In a June 1999 letter from VA, the veteran was informed that 
his debt had been reduced by $1,226, from $13,770, to 
$12,544, because of the addition of his spouse and dependent 
child, effective February 1, 1996.  The veteran was asked to 
complete an updated financial status report.

A financial status report was submitted in March 2000.  The 
veteran indicated he and his spouse were separated (in a 
statement associated with the report was a comment from the 
veteran that they had been separated since October 1999).  He 
indicated that neither he nor his spouse was working.  As for 
monthly income, the only income he reported was $718 in 
Social Security benefits.  As for monthly expenses, he gave a 
total of $755.  The specifics added up to more than that 
amount.  He listed $300 in rent or mortgage payment, $250 on 
a car note, $150 for utilities and heat, $30 for water, $30 
for gas, $45 for car insurance, $50 for food, and $40 for 
life insurance purposes.

As for assets, he reported having what appeared to be $159 
cash in the bank and $3 cash on hand.  He reported also 
having a 1985 automobile with a resale value of $2,800.

As for installment contracts and other debts, several were 
listed, all as having been incurred in 1995 or 1996, with the 
exception of a debt to Sears which was incurred in April 
2000.  He listed unpaid balances due each of the debts and 
gave the total as $906.81, the same amount he listed as the 
original amount of the total debts.  For example, he 
indicated he owed $30 monthly to Texaco, $33 monthly to 
Shell, $205 monthly to First Card, $20 monthly to Stage, 
$15.34 monthly to the GM Card, $89.17 monthly to State Farm 
Insurance, and $100 monthly to Sears.  The amounts past due 
totaled $5,032.13.

In his informal hearing presentation dated in June 2000, the 
veteran's accredited representative referred to the veteran's 
limited educational capacity and stated the veteran did not 
understand the VA processes very well.  He noted that the 
records seemed to indicate that those close to the veteran, 
such as his sister and his wife, might not have helped him 
"appropriately."  Notation was also made the veteran had been 
in and out of jail "during this time."

Received in February 2001 was an improved pension eligibility 
verification report in which the veteran gave his address as 
a post office box in Coushatta, Louisiana.  He stated that he 
was married, but was not living with his spouse.  He noted 
they were separated in February 1999.  No children were 
living with him.  As for gross monthly amounts of income, he 
reported receiving $700 in Social Security benefits.  He did 
not list any other assets.



The Law and Regulations.

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in income, net worth, or other circumstance that 
affects the payment of benefits.  See 38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2001).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (2001).

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.962 (2001).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2001).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the Government.  
"Equity and good conscience" involves a variety of elements.  
The list of elements contained in the regulation is not, 
however, all-inclusive.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  Particular emphasis, however, is placed 
upon the elements of the fault of the debtor and undue 
hardship.  See 38 C.F.R. § 1.965(a) (2001).

The elements to be considered are:

(1) Fault of the debtor.  Where the actions of the debtor 
contributed to creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Where the collection would deprive 
debtor or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in the relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail."  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis.

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA 
General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of a debt can be considered.  See VAOPGCPREC 6-98.  Under 
38 U.S.C.A. § 7104(c) (West 1991), the Board is bound by the 
precedent opinions that are issued by the Office of the 
General Counsel.

In the instant case, neither the veteran nor his 
representative has challenged the creation of the 
indebtedness.  For example, neither has argued that there was 
administrative error in the part of VA in the creation of the 
debt.  Rather, it has been acknowledged that the indebtedness 
was created through the veteran's failure to timely report 
additional income.  The Board has reviewed the indebtedness 
and finds that its creation was not invalid.  The amount of 
the indebtedness appears to mirror the amount of the 
overpayment of pension benefits by VA due to the veteran's 
failure to report all of his and his spouse's income.  
Accordingly, the Board finds that the charged indebtedness in 
the amount of $12,544 was validly created.

If there is an indication of fraud, misrepresentation, or bad 
faith in the creation of the indebtedness, waiver of the debt 
is automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (1991); 38 C.F.R. § 1.964.  
The Committee on Waivers and Compromises at the RO found that 
the veteran did not demonstrate fraud, misrepresentation of a 
material fact, or bad faith.  Notwithstanding this, the Board 
is obligated to do a de novo review of all aspects of the 
case, and is not bound by any determination of the RO in that 
regard.  Indeed, the Court has held that the Board must 
independently address this preliminary consideration before 
addressing whether waiver would be appropriate under the 
applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. 
Brown, 6 Vet. App. 544 (1994).

A review of the record makes it clear that there was no 
fraud, misrepresentation of a material fact, or bad faith on 
the part of the veteran.  There is no evidence of record 
supporting a finding of fraud, misrepresentation, or bad 
faith.  The veteran was experiencing psychiatric problems in 
the mid-1990's and it is not clear from a review of the 
record as to exactly how much he was aware of exactly what 
was going on with regard to his pension benefits.  The Board 
therefore agrees with the Committee on Waivers and 
Compromises which found that the veteran had not engaged in 
fraud, misrepresentation or bad faith in the creation of the 
debt.  The Board will therefore proceed to a discussion of 
the standard of equity and good conscience.

As discussed above, waiver of an indebtedness may be 
authorized if collection of the debt would be against equity 
and good conscience.  See 38 U.S.C.A. § 5102(b); 38 C.F.R. 
§ 1.964.  In essence, "equity and good conscience" means 
fairness to both the veteran and to the Government.

As discussed above, equity and good conscience involves a 
number of elements.  The elements to be considered are (1) 
fault of the debtor; (2) balancing of fault; (3) undue 
hardship; (4) defeat the purpose; (5) unjust enrichment; and 
(6) changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements contained in the regulation is not, 
however, all-inclusive.  The Board will discuss the various 
elements.

(1) By "fault of the debtor" is meant the actions of the 
debtor which contributed to the creation of a debt.  
38 C.F.R. § 1.965(a)(1).

With respect to the element of the veteran's fault, the Board 
finds that the veteran was at fault in the creation of the 
debt.  He was informed in writing that he was required to 
report all family income and changes to that income, and he 
failed to do so.  Therefore, it is determined that he was at 
fault in the creation of the debt.

(2) Balancing the fault of the veteran against the fault of 
VA first describing any fault of VA.

In the instant case, the Board finds no evidence of fault on 
the part of VA in the creation of the debt.  VA informed the 
veteran of the requirements to report all income and of the 
consequences of a failure to do so.  The overpayment was 
promptly created as soon as it came to the attention of VA 
that the veteran had not reported all of his income.

(3) With respect to the element of undue hardship, the Board 
finds that the evidence does demonstrate the collection of 
the debt would deprive the veteran of basic necessities.  

It has been quite an effort for the RO to obtain a financial 
status report, but one was finally received in March 2000 and 
it reflects that the veteran was not working at that time.  
His only reported income was $718 monthly in Social Security 
benefits.  He reported monthly expenses in excess of that and 
review of those expenses does not show any to be 
unreasonable.  The veteran reported having minimal cash 
available and listed his only asset as a 1985 vehicle.  He 
owed sums totaling over $5,000 to various creditors and he 
had amounts past due to each of the creditors.  It is not 
clear as to exactly where or with whom the veteran is 
currently living, but the record shows that the veteran has 
limited educational skills.  His representative has referred 
to the assessment from the neuropsychologist mentioned above 
as showing that the results of neuropsychological testing 
revealed the veteran had a developmental learning disorder 
including verbal and spatial cognition.  It was stated the 
veteran's performance on all neurocognitive tests showed a 
generalized impairment and the neuropsychologist opined that 
the veteran was not considered employable because of his 
seizure disorder and his cognitive impairment.  The 
representative has asserted that the veteran has had trouble 
understanding what has been asked of him and understanding 
the impact of the various communications he has received from 
VA.  The Board is persuaded by this argument and finds the 
record reflects the veteran had significant psychiatric 
impairment during the time in question.  As a result, the 
undersigned finds repayment of the indebtedness of over 
$12,000 would place an undue strain on the veteran 
financially and would deprive him of the ability to afford 
basic necessities.

(4) The purpose of VA pension benefits was to provide the 
veteran with enough funds to meet his basic needs.

Requiring him to repay this debt would defeat the purpose of 
providing the benefit, as it would deprive him of the ability 
to pay for basic necessities.  Therefore, collecting this 
debt would result in defeating the purpose for which the 
benefit was intended.

(5) With regard to unjust enrichment, there is no question 
that the veteran received monies to which he was not entitled 
under the law.

(6) There is no indication in the record that the veteran 
relied upon the VA or any insurance made by VA to his 
detriment.  The question of whether he changed position to 
his own detriment is thus inapplicable in this case.

As for additional factors which could be considered with the 
matter, the Board has considered the veteran's cognitive 
impairment, as requested by the veteran's representative, and 
finds the evidence persuasive that the veteran likely did not 
understand all that was required of him at the time of the 
creation of the debt because of his psychiatric 
symptomatology.  After carefully reviewing all the evidence 
of record, the Board finds that recovery of the veteran's 
debt should be waived under the standard of equity and good 
conscience.  It is true that there was fault on the part of 
the veteran in the creation of the indebtedness and he 
received  monies from the Government to which he was not 
entitled.  However, the evidence of record shows that 
recovery would cause him significant financial hardship and 
could deprive him of the basic necessities of life. 

ORDER

Waiver of recovery of indebtedness in the amount of $12,554 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

